Citation Nr: 0825108	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-03 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for headaches; and, if so, whether service 
connection is warranted.

2. Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to July 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
RO in St. Paul, Minnesota, which denied the veteran's claim 
of service connection for hypertension and his petition to 
reopen a claim of service connection for headaches based on 
no new and material evidence.  In January 2008, the Board 
remanded the case for further evidentiary development. 

The issue of whether there is new and material evidence 
sufficient to reopen a claim for service connection for 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence does not establish that the 
veteran's hypertension had its onset in service or manifested 
within one year of service separation, or is otherwise 
related to his active military service.


CONCLUSION OF LAW

The veteran's hypertension was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
veteran's claim, letters dated in February 2004 and January 
2006 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that the veteran 
was given proper notice in a March 2006 letter.  The veteran 
responded by indicating that he had no other information or 
evidence to give VA to substantiate the claim.  

Subsequent to the issuance of the January 2006 and March 2006 
letters, the veteran's claim was readjudicated in a May 2008 
Supplemental Statement of the Case (SSOC).  Thus, there was 
no deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield IV, at 1323; see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).
II. Service Connection

The veteran contends he has hypertension as a result of 
active service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

Service connection may also be granted for a cardiovascular-
renal disease, including hypertension, when it is manifested 
to a compensable degree within one year of separation from 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As an initial matter, the Board notes that medical evidence 
establishes that the veteran has a current disability.  VA 
and private treatment records show that the veteran has been 
diagnosed with hypertension.  The records also show that he 
has been taking medication to treat his hypertension and that 
his hypertension is under good control.  As such, the Board 
finds that the veteran has presented medical evidence of a 
current disability, thereby satisfying the first element of 
service connection.  See Hickson, supra.

The inquiry that follows is whether there is evidence of an 
in-service disease or injury.  Service medical records are 
negative for diagnosis or treatment of hypertension.  At the 
June 1956 separation examination, the veteran's heart and 
vascular system were noted to be normal.  Thus, there is no 
evidence suggesting that hypertension manifested in service.  
Likewise, there is no evidence of record showing diagnosis or 
treatment of hypertension within one year of discharge.  
Therefore, hypertension cannot be presumed to have had its 
onset in service.

The Board notes that the earliest record of medical treatment 
for hypertension is decades following service separation.  
This period without treatment is evidence that there has not 
been a continuity of symptomatology, and it weighs heavily 
against the claim on a direct basis.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, it is noted 
that none of the VA and private treatment records attributes 
hypertension to military service or otherwise mentions 
anything about service.  The veteran's own assertion is the 
only evidence in the claims file showing that his 
hypertension is etiologically related to service.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Given that there is no evidence of an in-service occurrence 
of a disease or injury and that there is no evidence showing 
a relationship between the veteran's hypertension and active 
service, the veteran's claim of entitlement to service 
connection for hypertension must fail.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hypertension.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

After a thorough review of the claims folder, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision on the issue of whether there is new and 
material evidence sufficient to reopen the previously denied 
claim for service connection for headaches.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued the decision of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to notify claimants of the 
general requirements to reopen a claim and the specific 
grounds of the previous denial.  Here, the veteran was sent 
VCAA letters in February 2004 and January 2006 in which he 
was advised of the evidence necessary to establish 
entitlement to service connection for headaches and of the 
need to submit "new" and "material" evidence in order to 
reopen his previously denied claim.  The letter, however, did 
not inform the veteran of the basis of the prior denial of 
service connection for headaches.  Therefore, the Board must 
remand the claim for Kent compliant VCAA notice.  

In his January 2004 claim form, the veteran indicated that 
his doctor said that his headaches were caused by his high 
blood pressure.  The Board finds that this statement could be 
construed as a claim for service connection for a secondary 
disability that is proximately due to, or aggravated by, a 
service-connected disability.  See 38 C.F.R. § 3.110.  As the 
case is being remanded for issuance of a corrective VCAA 
notice, the AOJ now has the opportunity to provide the 
veteran with notice of how to establish entitlement to 
secondary service connection.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
contains (1) an explanation as to the 
evidence necessary to substantiate a claim 
for secondary service connection and (2) 
an explanation of the evidence and 
information necessary to reopen his claim 
of service connection for headaches.  The 
veteran should also be informed of the 
definition of "new" and "material" 
evidence and the grounds for the previous 
final denial.  See 38 C.F.R. § 3.156; Kent 
v. Nicholson, 20 Vet. App. 1 (2006). 

2. Thereafter, the AOJ should readjudicate 
the petition to reopen a claim for service 
connection for headaches based on the 
submission of new and material evidence.  
If the benefit sought on appeal is not 
granted, the veteran should be furnished 
an SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


